DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
Furthermore, the reference of Fig. 9 in the abstract of the invention need to be deleted.  The sheet or sheets presenting the abstract may not include other parts of the application or other material. Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 4-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-12, 16-19, 22-23 and 26 of the issued patent Webb et al., US 10,772,094 B2 (Webb’094 hereinafter), in view of disclosed prior art Wentink, US 2012/0300684 A1 (Wentink hereinafter).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the 
The table below shows a side by side comparison of the instant application over the issued patent.
Instant Application
Issued patent US 10/772,094
Claim 4 (New): A base station for communicating a message to one or more terminal devices in a wireless telecommunications system over a radio interface having a radio frame structure comprising a plurality of subframes, wherein the base station comprises:
a controller unit and a transceiver unit configured to operate together such that the message may be transmitted in accordance with a first transmission scheme using transmission resources in a first number of radio subframes or transmitted in accordance with a second transmission scheme using transmission resources in a second number of radio subframes,



wherein the message is associated with an identifier to indicate a terminal device to which the message is addressed, and
wherein a characteristic for the identifier is selected in dependence on whether the message is to be transmitted in accordance with the first transmission scheme or the second transmission scheme.

Claim 8 (New): The circuitry for a base station of Claim 6, 
wherein the one or more terminal devices in the wireless telecommunications system comprises a first set of terminal devices and a second set of terminal devices, and










Claim 5 (New): Circuitry for a terminal device for receiving a message from a base station in a wireless telecommunications system over a 
wherein the message may be transmitted by the base station in accordance with a first transmission scheme using transmission resources in a first number of radio subframes or transmitted by the base station in accordance with a second transmission scheme using transmission resources in a second number of radio subframes,
wherein the second number is greater than the first number, and


wherein the circuitry comprises a controller element and a transceiver element configured to operate together to determine from an identifier associated with the message that the message is addressed to the terminal device, and to further determine from a characteristic of the identifier whether the message transmission is in accordance with the first transmission scheme or the second transmission scheme.





















Claim 6 (New): Circuitry for a base station communicating a message to one or more terminal devices in a wireless telecommunications system over a radio interface having a radio frame structure comprising a plurality of subframes, wherein the circuitry comprises:
a controller element and a transceiver element configured to operate together such that the message may be transmitted in accordance with a first transmission scheme using transmission resources in a first number of radio subframes or transmitted in accordance with a second transmission scheme using transmission resources in a second number of radio subframes,



wherein the message is associated with an identifier to indicate a terminal device to which the message is addressed, and
wherein a characteristic for the identifier is selected in dependence on whether the message is to be transmitted in accordance with the first transmission scheme or the second transmission scheme.
























Claim 7 (New): The circuitry for a base station of Claim 6, wherein the first number of radio subframes comprises a single radio subframe and the second number of radio subframes comprises a plurality of radio subframes.




Claim 10 (New): The circuitry for a base station of Claim 9, wherein the radio propagation parameter is selected from the group comprising: a path loss; an error rate; a
positive acknowledgment, ACK, signaling rate; and a negative acknowledgment signaling, NACK, rate.



Claim 12 (New): The circuitry for a base station of Claim 6, wherein the circuitry is configured to determine whether to transmit the message in accordance with the first transmission scheme or the second transmission scheme in dependence on a type of a terminal device to which the message is to be transmitted.


Claim 13 (New): The circuitry for a base station of Claim 6, wherein the 

Claim 14 (New): The circuitry for a base station of Claim 6, wherein the radio interface supports a downlink control channel for conveying control messages from the base station to the one or more terminal devices and a downlink data channel for conveying other messages from the base station 

Claim 15 (New): The circuitry for a base station of Claim 6, wherein the identifier to indicate the terminal device to which the message is addressed is transmitted separately from the message.

Claim 16 (New): The circuitry for a base station of Claim 6, wherein the identifier comprises a radio network temporary identifier, RNTI.




Claim 18 (New): The circuitry for a base station of Claim 6, wherein the message comprises a broadcast message.


Claim 19 (New): The circuitry for a base station of Claim 6, wherein the message comprises a multicast message.



Claim 20 (New): The circuitry for a base station of Claim 6, wherein the characteristic for the identifier comprises a value for the identifier.


Claim 21 (New): The circuitry for a base station of Claim 6, wherein the characteristic for the identifier comprises a search space in which a terminal device searches using the identifier to determine if a message has been addressed to the terminal device.


Claim 22 (New): The circuitry for a base station of Claim 6, wherein the circuitry is configured to select the characteristic for the identifier from a plurality of different characteristics associated with different types of message.

Claim 23 (New): The circuitry for a base station of Claim 6, wherein the characteristic for the identifier to be selected for a message to be transmitted in accordance with the 

comprises 
a controller unit and a transceiver unit configured to operate together such that the message may be transmitted in accordance with a first transmission scheme using transmission resources in a first number of radio subframes or transmitted in accordance with a second transmission scheme using transmission resources in a second number of radio subframes, 
















wherein the one or more terminal devices in the wireless telecommunications system comprise a first set of terminal devices and a second set of terminal devices, and 





wherein the first transmission scheme comprises a first number of repetitions and the second transmission scheme comprises a second number of repetitions different from the first number of repetitions.


26. Circuitry for a terminal device for receiving a message from a base station in a wireless telecommunications system over a 
wherein the message may be transmitted by the base station in accordance with a first transmission scheme using transmission resources in a first number of radio subframes or transmitted by the base station in accordance with a second transmission scheme using transmission resources in a second number of radio subframes, 
wherein the second number is greater than the first number, 















wherein a plurality of terminal devices in the wireless telecommunications system comprise a first set of terminal devices and a second set of terminal devices and wherein the message is transmitted in accordance with the first transmission scheme or the second transmission scheme in dependence on whether the terminal device to which the message is to be transmitted is a member of the first set of terminal devices or the second set of terminal devices wherein the first transmission scheme comprises a first number of repetitions and the second transmission scheme comprises a 


23. Circuitry for a base station communicating a message to one or more terminal devices in a wireless telecommunications system over a radio interface having a radio frame structure comprising a plurality of subframes, wherein the circuitry comprises 
a controller element and a transceiver element configured to operate together such that the message may be transmitted in accordance with a first transmission scheme using transmission resources in a first number of radio subframes or transmitted in accordance with a second transmission scheme using transmission resources in a second number of radio subframes, 














wherein the one or more terminal devices in the wireless telecommunications system comprise a first set of terminal devices and a second set of terminal devices, and wherein the message is transmitted in accordance with the first transmission scheme or the second transmission 




2. The method of claim 1, wherein the first number of radio subframes comprises a single radio subframe and the second number of radio subframes comprises a plurality of radio subframes.



wherein the method comprises determining whether to transmit the message in accordance with the first transmission scheme or the second transmission scheme in dependence on a radio propagation parameter associated with radio communications between the base station and a terminal device to which the message is to be transmitted.

4. The method of claim 3, wherein the radio propagation parameter is selected from the group comprising: a path loss; an error rate; a positive acknowledgment, ACK, signalling rate; and a negative acknowledgment signalling, NACK, rate.





wherein the method comprises determining whether to transmit the message in accordance with the first transmission scheme or the second transmission scheme in dependence on an identity and/or type of a terminal device to which the message is to be transmitted.

5. The method of claim 1, 
wherein the method comprises determining whether to transmit the message in accordance with the first transmission scheme or the second transmission scheme in dependence on an identity and/or type of a terminal device to which the message is to be transmitted.


6. The method of claim 1, 



7. The method of claim 1, 
wherein the radio interface supports a downlink control channel for conveying control messages from the base station to terminal devices and a downlink data channel for conveying other messages from the base station to terminal devices, wherein the control messages 



8. The method of claim 1, wherein the identifier to indicate a terminal device to which the message is addressed is transmitted separately from the message.


9. The method of claim 1, wherein the identifier comprises a radio network temporary identifier, RNTI.





11. The method of claim 1, wherein the message comprises a broadcast message.



12. The method of claim 1, wherein the message comprises a multicast message.




16. The method of claim 1, 
wherein the characteristic for the identifier comprises a value for the identifier. 


17. The method of claim 1, 
wherein the characteristic for the identifier comprises a search space in which a terminal device searches using the identifier to determine if a message has been addressed to the terminal device.


18. The method of claim 1, 
wherein the method comprises selecting the characteristic for the identifier from a plurality of different characteristics associated with different types of message.


19. The method of claim 1, 
wherein the characteristic for the identifier to be selected for a message to be transmitted in accordance with the second transmission scheme is 


Regarding claim 4, Webb’094 discloses a base station for communicating a message to one or more terminal devices in a wireless telecommunications system over a radio interface having a radio frame structure comprising a plurality of subframes, wherein the base station comprises:
a controller unit and a transceiver unit configured to operate together such that the message may be transmitted in accordance with a first transmission scheme using transmission resources in a first number of radio subframes or transmitted in accordance with a second transmission scheme using transmission resources in a second number of radio subframes (see Webb’094, claim 22),
wherein the second number is greater than the first number,
Regarding claim 5, Webb’094 discloses circuitry for a terminal device for receiving a message from a base station in a wireless telecommunications system over a radio interface having a radio frame structure comprising a plurality of subframes,
wherein the message may be transmitted by the base station in accordance with a first transmission scheme using transmission resources in a first number of radio subframes or transmitted by the base station in accordance with a second transmission scheme using transmission resources in a second number of radio subframes,
wherein the second number is greater than the first number (see Webb’094, claim 26), 
Regarding claim 6, Webb’094 discloses circuitry for a base station communicating a message to one or more terminal devices in a wireless telecommunications system over a radio interface having a radio frame structure comprising a plurality of subframes, wherein the circuitry comprises:
a controller element and a transceiver element configured to operate together such that the message may be transmitted in accordance with a first transmission scheme using transmission resources in a first number of radio subframes or transmitted in accordance with a second transmission scheme using transmission resources in a second number of radio subframes (see Webb’094, claim 23),
wherein the second number is greater than the first number,
Regarding claim 7, Webb’094 discloses wherein the first number of radio subframes comprises a single radio subframe and the second number of radio subframes comprises a plurality of radio subframes (see Webb’094, claim 2).
Regarding claim 8, Webb’094 discloses wherein the one or more terminal devices in the wireless telecommunications system comprises a first set of terminal devices and a second set of terminal devices, and
wherein the circuitry is configured to determine whether to transmit the message in accordance with the first transmission scheme or the second transmission scheme in dependence on whether a terminal device to which the message is to be transmitted is a member of the first set of terminal devices or the second set of terminal devices (see Webb’094, claim 22).
Regarding claim 9, Webb’094 discloses wherein the circuitry is configured to determine whether to transmit the message in accordance with the first transmission 
Regarding claim 10, Webb’094 discloses wherein the radio propagation parameter is selected from the group comprising: a path loss; an error rate; a positive acknowledgment, ACK, signaling rate; and a negative acknowledgment signaling, NACK, rate (see Webb’094, claim 4).
Regarding claim 11, Webb’094 discloses wherein the circuitry is configured to determine whether to transmit the message in accordance with the first transmission scheme or the second transmission scheme in dependence on an identity of a terminal device to which the message is to be transmitted (see Webb’094, claim 5).
Regarding claim 12, Webb’094 discloses wherein the circuitry is configured to determine whether to transmit the message in accordance with the first transmission scheme or the second transmission scheme in dependence on a type of a terminal device to which the message is to be transmitted (see Webb’094, claim 5).
Regarding claim 13, Webb’094 discloses wherein the radio interface supports a downlink control channel for conveying control messages from the base station to the one or more terminal devices and a downlink data channel for conveying other messages from the base station to the one or more terminal devices, and wherein the control messages convey information on resource allocations for the other messages on the downlink data channel, and wherein the message comprises a control message transmitted on the downlink control channel (see Webb’094, claim 6).
Regarding claim 14, Webb’094 discloses wherein the radio interface supports a downlink control channel for conveying control messages from the base station to the one or more terminal devices and a downlink data channel for conveying other messages from the base station to the one or more terminal devices, wherein the control messages convey information on resource allocations for the other messages on the downlink: data channel, and wherein the message comprises one of the other messages transmitted on the downlink data channel (see Webb’094, claim 7).
Regarding claim 15, Webb’094 discloses wherein the identifier to indicate the terminal device to which the message is addressed is transmitted separately from the message (see Webb’094, claim 8).
Regarding claim 16, Webb’094 discloses wherein the identifier comprises a radio network temporary identifier, RNTI (see Webb’094, claim 9).
Regarding claim 17, Webb’094 discloses wherein the identifier is a common to a plurality of terminal devices (see Webb’094, claim 10).
Regarding claim 18, Webb’094 discloses wherein the message comprises a broadcast message (see Webb’094, claim 11).
Regarding claim 19, Webb’094 discloses wherein the message comprises a multicast message (see Webb’094, claim 12).
Regarding claim 20, Webb’094 discloses wherein the characteristic for the identifier comprises a value for the identifier (see Webb’094, claim 16).
Regarding claim 21, Webb’094 discloses wherein the characteristic for the identifier comprises a search space in which a terminal device searches using the identifier to 
Regarding claim 22, Webb’094 discloses wherein the circuitry is configured to select the characteristic for the identifier from a plurality of different characteristics associated with different types of message (see Webb’094, claim 18).
Regarding claim 23, Webb’094 discloses wherein the characteristic for the identifier to be selected for a message to be transmitted in accordance with the second transmission scheme is defined in accordance with an operating standard for the wireless telecommunications system (see Webb’094, claim 19).
Regarding claims 4, 5 and 6, Webb’094 does not explicitly disclose wherein the message is associated with an identifier to indicate a terminal device to which the message is addressed, and
wherein a characteristic for the identifier is selected in dependence on whether the message is to be transmitted in accordance with the first transmission scheme or the second transmission scheme.
In the same field of endeavor (e.g., communication system) Wentink discloses method for transmitting packets in a single user or multi-user transmission schemes that comprises wherein the message is associated with an identifier to indicate a terminal device to which the message is addressed (FIG. 4B illustrates a message transmitted using single-user downlink transmission. The message may include a PHY header 402B and a field 406 with a portion of the AID of a station for which the packet is targeted; see Wentink, paragraph [0078]), and

It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Wentink regarding transmitting packets in a single user or multi-user transmission schemes, into the method related to schemes for communicating allocation of transmission resources in a shared communication channel of the Instant application, The motivation to do so is to use a random offset to achieve power savings (see Wentink, abstract).

Claims 4-5 and 7-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 5 of the issued patent Webb et al., US 10,098,112 B2 (Webb’112 hereinafter). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the subject matter of the issued patent US 10,098,112 B2.
The table below shows a side by side comparison of the instant application over the issued patent.
Instant Application
Issued patent US 10,098,112 B2

a controller unit and a transceiver unit configured to operate together such that the message may be transmitted in accordance with a first transmission scheme using transmission resources in a first number of radio subframes or transmitted in accordance with a second transmission scheme using transmission resources in a second number of radio subframes,
wherein the second number is greater than the first number,

















wherein the message is associated with an identifier to indicate a terminal device to which the message is addressed, and
wherein a characteristic for the identifier is selected in dependence on whether the message is to be transmitted in accordance with the first 



Claim 5 (New): Circuitry for a terminal device for receiving a message from a base station in a wireless telecommunications system over a radio interface having a radio frame structure comprising a plurality of subframes,
wherein the message may be transmitted by the base station in accordance with a first transmission scheme using transmission resources in a first number of radio subframes or transmitted by the base station in accordance with a second transmission scheme using transmission resources in a second number of radio subframes,


wherein the circuitry comprises a controller element and a transceiver element configured to operate together to determine from an identifier associated with the message that the message is addressed to the terminal device, and to further determine from a characteristic of the identifier whether the message transmission is in accordance with the first transmission scheme or the second transmission scheme.



















Claim 7 (New): The circuitry for a base station of Claim 6, wherein the first number of radio subframes comprises a single radio subframe and the second number of radio subframes comprises a plurality of radio subframes.

Claim 8 (New): The circuitry for a base station of Claim 6, 
wherein the one or more terminal devices in the wireless telecommunications system comprises 
wherein the circuitry is configured to determine whether to transmit the message in accordance with the first transmission scheme or the second transmission scheme in dependence on whether a terminal device to which the message is to be transmitted is a member of the first set of terminal devices or the second set of terminal devices.

transmit the second message to a plurality of terminal devices in a wireless telecommunications system
over a radio interface having a radio frame structure comprising a plurality of radio subframes, 

the second message being transmitted in accordance with the first transmission scheme using transmission resources in a first number of radio subframes or transmitted in accordance with the second transmission scheme using transmission resources in a second
number of radio subframes, wherein the plurality of terminal devices include the terminal device,
the second number is greater than the first number, and




circuitry configured to associate an identifier with a terminal device to which a first message is to be addressed; 
select a characteristic for the first message, the characteristic indicating whether a second message is to be transmitted in accordance with a first 



5. A terminal device, comprising:
circuitry configured to receive a first message from a base station in a wireless telecommunications system over a radio interface having a radio frame structure comprising a plurality of radio subframes, wherein a second message is transmitted by the base station in accordance with a first transmission scheme using transmission resources in a first number of radio subframes or transmitted by the base station in accordance with a second transmission scheme using transmission resources in a second number of radio subframes, 





determine, from an identifier associated with the first message, whether the first message is addressed to the terminal device; and determine, from a characteristic of the first message, whether the second message is transmitted in accordance
with the first transmission scheme or the second transmission scheme,

wherein the plurality of terminal devices in the wireless telecommunications
system comprise a first set of terminal
devices and a second set of terminal devices, and

with the first transmission scheme or the second transmission scheme based on whether the terminal device
to which the second message is to be transmitted is a member of the first set of terminal devices or the second set of terminal devices.

2. The base station of claim 1, wherein the first number of radio subframes comprises a single radio subframe, and the second number of radio subframes comprises a plurality of radio subframes.

3. The base station of claim 1, wherein
the plurality of terminal devices in the wireless telecommunications system comprise a first set of terminal devices and a second set of terminal devices, 

 


Regarding claim 4, Webb’112 discloses a base station for communicating a message to one or more terminal devices in a wireless telecommunications system over a radio interface having a radio frame structure comprising a plurality of subframes, wherein the base station comprises:
a controller unit and a transceiver unit configured to operate together such that the message may be transmitted in accordance with a first transmission scheme using transmission resources in a first number of radio subframes or transmitted in accordance with a second transmission scheme using transmission resources in a second number of radio subframes, wherein the message is associated with an identifier to indicate a terminal device to which the message is addressed, and

Regarding claim 5, Webb’112 discloses circuitry for a terminal device for receiving a message from a base station in a wireless telecommunications system over a radio interface having a radio frame structure comprising a plurality of subframes,
wherein the message may be transmitted by the base station in accordance with a first transmission scheme using transmission resources in a first number of radio subframes or transmitted by the base station in accordance with a second transmission scheme using transmission resources in a second number of radio subframes,
wherein the second number is greater than the first number, and wherein the circuitry comprises a controller element and a transceiver element configured to operate together to determine from an identifier associated with the message that the message is addressed to the terminal device, and to further determine from a characteristic of the identifier whether the message transmission is in accordance with the first transmission scheme or the second transmission scheme (see Webb’112, claim 5).
Regarding claim 7, Webb’112 discloses wherein the first number of radio subframes comprises a single radio subframe and the second number of radio subframes comprises a plurality of radio subframes (see Webb’112, claim 2).
Regarding claim 8, Webb’112 discloses wherein the one or more terminal devices in the wireless telecommunications system comprises a first set of terminal devices and a second set of terminal devices, and

Regarding claims 4-5 and 7-8, the difference between the instant application and Webb’112 are minor and could be implied from the teachings of the claimed invention of the Webb’112.
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Webb’112, into the invention of the instant application, in order to support reduction in amount of overall transmission resources needed for commutation with terminal devices (see Webb’112, col. 2, lines 47-52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 4-6, 9-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Singh Ashta et al., US 2016/0050133 A1 (Singh hereinafter), in view of disclosed prior art Wentink, US 2012/0300684 A1 (Wentink hereinafter).
Here is how the references teach the claims.
Regarding claim 4, Singh discloses a base station for communicating a message to one or more terminal devices in a wireless telecommunications system over a radio interface having a radio frame structure comprising a plurality of subframes (Typically, in a digital network such as an LTE network, an eNB may transmit data to a UE utilizing radio frequency resources that are divided into frames and subframes in the time domain, and resource blocks and subcarriers and frequency domain; see Singh, paragraph [0028]. Also see Fi. 1, element 105 “BSE”), wherein the base station comprises:
a controller unit and a transceiver unit configured to operate together such that the message may be transmitted in accordance with a first transmission scheme using transmission resources in a first number of radio subframes or transmitted in accordance with a second transmission scheme using transmission resources in a second number of radio subframes (wherein the throughput of the UE for the transmission at the first signal level is measured over a first number of subframes, and wherein the throughput of the UE for the transmission at the second signal level is measured over a second number of subframes; see Singh, paragraph [0097]. Also see paragraph [0082], “Example 9 may include a method comprising: measuring, over a first number of subframes, throughput of a user equipment (UE) for a transmission transmitted at a first signal strength level using a modulation and coding scheme (MCS)” and paragraph [0030], “a UE such as UE 205 may experience multiple transitions among different MCSs”),
wherein the second number is greater than the first number (wherein the first number of subframes is less than half the second number of subframes; see Singh, paragraph 
Regarding claim 5, Singh discloses circuitry for a terminal device for receiving a message from a base station in a wireless telecommunications system over a radio interface having a radio frame structure comprising a plurality of subframes (see Singh, Fig. 1, element 122 “Transceiver Module”. Also see paragraph [0023], “The transceiver module 122 may be configured to transmit and receive wireless signals. Specifically, the transceiver module 122 may be coupled with one or more of a plurality of antennas 125 of the UE 110 for communicating wirelessly with other components of the network 100, e.g., BSE 105 or another UE” and paragraph [0028], “Typically, in a digital network such as an LTE network, an eNB may transmit data to a UE utilizing radio frequency resources that are divided into frames and subframes in the time domain, and resource blocks and subcarriers and frequency domain”),
wherein the message may be transmitted by the base station in accordance with a first transmission scheme using transmission resources in a first number of radio subframes or transmitted by the base station in accordance with a second transmission scheme using transmission resources in a second number of radio subframes (wherein the throughput of the UE for the transmission at the first signal level is measured over a first number of subframes, and wherein the throughput of the UE for the transmission at the second signal level is measured over a second number of subframes; see Singh, paragraph [0097]. Also see paragraph [0082], “Example 9 may include a method comprising: measuring, over a first number of subframes, throughput of a user 
wherein the second number is greater than the first number (wherein the first number of subframes is less than half the second number of subframes; see Singh, paragraph [0083]. Also see paragraph [0078], “Example 5 may include the apparatus of example 4, wherein the first number of subframes is 1000 subframes, and wherein the second number of subframes is 20000 subframes”), 
Regarding claim 6, Singh discloses circuitry for a base station communicating a message to one or more terminal devices in a wireless telecommunications system over a radio interface having a radio frame structure comprising a plurality of subframes (see Singh, Fig. 1, element 105 “bse”. Also see paragraph [0023], “The transceiver module 122 may be configured to transmit and receive wireless signals. Specifically, the transceiver module 122 may be coupled with one or more of a plurality of antennas 125 of the UE 110 for communicating wirelessly with other components of the network 100, e.g., BSE 105 or another UE” and paragraph [0028], “Typically, in a digital network such as an LTE network, an eNB may transmit data to a UE utilizing radio frequency resources that are divided into frames and subframes in the time domain, and resource blocks and subcarriers and frequency domain”), wherein the circuitry comprises:
a controller element and a transceiver element configured to operate together such that the message may be transmitted in accordance with a first transmission scheme using transmission resources in a first number of radio subframes or transmitted in accordance with a second transmission scheme using transmission resources in a 
wherein the second number is greater than the first number (wherein the first number of subframes is less than half the second number of subframes; see Singh, paragraph [0083]. Also see paragraph [0078], “Example 5 may include the apparatus of example 4, wherein the first number of subframes is 1000 subframes, and wherein the second number of subframes is 20000 subframes”),
Regarding claims 4-6, Singh does not explicitly discloses the following features.
wherein the message is associated with an identifier to indicate a terminal device to which the message is addressed, and
wherein a characteristic for the identifier is selected in dependence on whether the message is to be transmitted in accordance with the first transmission scheme or the second transmission scheme.
In the same field of endeavor (e.g., communication systems) Wentink discloses method for transmitting packets in a single user or multi-user transmission schemes that comprises wherein the message is associated with an identifier to indicate a terminal 
wherein a characteristic for the identifier is selected in dependence on whether the message is to be transmitted in accordance with the first transmission scheme or the second transmission scheme (a processing system configured to generate a message comprising a field, wherein the field comprises an indication of a number of space time streams if used in a multi-user transmission scheme or at least a portion of an ID value if used in a single-user transmission scheme; and a transmitter configured to transmit the message, via the at least one antenna; see Wentink, paragraph [0022]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Wentink regarding transmitting packets in a single user or multi-user transmission schemes
into the method related to transmitting data using a particular transmission scheme of Singh. The motivation to do so is to use a random offset to achieve power savings (see Wentink, abstract).
Regarding claim 10, Singh further discloses wherein the radio propagation parameter is selected from the group comprising: a path loss; an error rate; a positive acknowledgment, ACK, signaling rate; and a negative acknowledgment signaling, NACK, rate (Specifically, downlink throughput may be the rate of successful transport block delivery in a downlink transmission from the eNB to the UE. The MCS may relate one or more parameters of the wireless downlink transmission such as the data rate, 
Singh does not explicitly discloses the following features.
Regarding claim 9, wherein the circuitry is configured to determine whether to transmit the message in accordance with the first transmission scheme or the second transmission scheme in dependence on a radio propagation parameter associated with radio communications between the base station and the terminal device to which the message is addressed.
Regarding claim 11, wherein the circuitry is configured to determine whether to transmit the message in accordance with the first transmission scheme or the second transmission scheme in dependence on an identity of a terminal device to which the message is to be transmitted.
Regarding claim 20, wherein the characteristic for the identifier comprises a value for the identifier.
In the same field of endeavor (e.g., communication systems) Wentink discloses method for transmitting packets in a single user or multi-user transmission schemes that comprises the following features.
Regarding claim 9, wherein the circuitry is configured to determine whether to transmit the message in accordance with the first transmission scheme or the second transmission scheme in dependence on a radio propagation parameter associated with radio communications between the base station and the terminal device to which the message is addressed (wherein the field comprises an indication of a number of space time streams if used in a multi-user transmission scheme or at least a portion of an ID 
Regarding claim 11,  wherein the circuitry is configured to determine whether to transmit the message in accordance with the first transmission scheme or the second transmission scheme in dependence on an identity of a terminal device to which the message is to be transmitted (The station may also receive a second message comprising a field, wherein the field comprises a portion of an association identifier (AID) if the second message is transmitted utilizing a single-user transmission scheme, or an indication of number of space time streams if the second message is transmitted utilizing a multi-user transmission scheme; see Wentink, paragraph [0084]. Also see paragraph [0008]).
Regarding claim 20, wherein the characteristic for the identifier comprises a value for the identifier (FIG. 9 illustrates example operations, from the perspective of an access point, for transmitting a message comprising an indication of a number of space time streams or an identification value, in accordance with certain aspects of the present disclosure; see Wentink, paragraph [0041]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Wentink regarding transmitting packets in a single user or multi-user transmission schemes
into the method related to transmitting data using a particular transmission scheme of Singh. The motivation to do so is to use a random offset to achieve power savings (see Wentink, abstract).

Claims 7 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Singh Ashta et al., US 2016/0050133 A1 (Singh hereinafter), in view of disclosed prior art Wentink, US 2012/0300684 A1 (Wentink hereinafter), as applied to the claims above and further in view of disclosed prior art Son et al., US 2014/0153452 A1 (Son hereinafter).
Here is how the references teach the claims.
Regarding claims 7 and 21-22, Singh and Wentink disclose the circuitry for a base station of claim 6. Singh and Wentink do not explicitly disclose the following features.
Regarding claim 7, wherein the first number of radio subframes comprises a single radio subframe and the second number of radio subframes comprises a plurality of radio subframes.
Regarding claim 21, wherein the characteristic for the identifier comprises a search space in which a terminal device searches using the identifier to determine if a message has been addressed to the terminal device.
Regarding claim 22, wherein the circuitry is configured to select the characteristic for the identifier from a plurality of different characteristics associated with different types of message.
In the same field of endeavor (e.g., communication system) Son discloses a method for transceiving data in a wireless communication system that comprises the following features.
Regarding claim 7, wherein the first number of radio subframes comprises a single radio subframe and the second number of radio subframes comprises a plurality of radio subframes (transmitting, in a single first subframe, a physical downlink control 
Regarding claim 21, wherein the characteristic for the identifier comprises a search space in which a terminal device searches using the identifier to determine if a message has been addressed to the terminal device (In the LTE system, the concept of a search space (SS) is defined for blind decoding of a UE. An SS is a set of PDCCH candidates that the UE will monitor and may have a different size according to each PDCCH format. There are two types of SSs, common search space (CSS) and UE specific/ dedicated search space (USS). While all UEs may know the size of a CSS, a USS may be configured for each individual UE; see Son, paragraph [0113]).
Regarding claim 22, wherein the circuitry is configured to select the characteristic for the identifier from a plurality of different characteristics associated with different types of message (The eNB determines a PDCCH format according to DCI that will be transmitted to the UE and adds a cyclic redundancy check (CRC) to the control information. The CRC is masked by a unique identifier (ID) (e.g. a radio network temporary identifier (RNTI)) according to the owner or usage of the PDCCH. If the PDCCH is destined for a specific UE, the CRC may be masked by a unique ID, e.g. a cell-RNTI (C-RNTI) of the UE. If the PDCCH carries a paging message, the CRC of the PDCCH may be masked by a paging indicator ID, e.g. a Paging-RNTI (P-RNTI); see Son, paragraph [0108]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Son regarding .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Singh Ashta et al., US 2016/0050133 A1 (Singh hereinafter), in view of disclosed prior art Wentink, US 2012/0300684 A1 (Wentink hereinafter), as applied to the claims above and further in view of disclosed prior art Chin et al., US 2009/0197608 A1 (Chin hereinafter).
Here is how the references teach the claims.
Regarding claim 8, Singh and Wentink disclose the circuitry for a base station of claim 6. Singh and Wentink do not explicitly disclose wherein the one or more terminal devices in the wireless telecommunications system comprises a first set of terminal devices and a second set of terminal devices, and
wherein the circuitry is configured to determine whether to transmit the message in accordance with the first transmission scheme or the second transmission scheme in dependence on whether a terminal device to which the message is to be transmitted is a member of the first set of terminal devices or the second set of terminal devices. In the same field of endeavor (e.g., communication systems) Chin discloses method for sending burst allocation information to MSs using messages transmitted using more efficient modulation coding schemes (MCSs) that comprises wherein the one or more terminal devices in the wireless telecommunications system comprises a first set of 
wherein the circuitry is configured to determine whether to transmit the message in accordance with the first transmission scheme or the second transmission scheme in dependence on whether a terminal device to which the message is to be transmitted is a member of the first set of terminal devices or the second set of terminal devices (see Chin, Fig. 5 steps 506 and 508. Also see paragraph [0057], “At 506, an MCS is selected for each group. At 508, the data bursts for the MSs in each group are allocated with a corresponding SUB-DL UL-MAP message that is encoded with the MCS selected for that group” and paragraph [0053], “The SUB-DL-UL-MAP messages 4163, 4162, 4161 , may be contained in different bursts and may be transmitted using different MCSs”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Chin regarding sending burst allocation information to MSs using messages transmitted using more efficient modulation coding schemes (MCSs) into the method related to transmitting data using a particular transmission scheme of Singh and Wentink. The motivation to do so is to reduce signalling overhead (see Chin, paragraph [0021]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Singh Ashta et al., US 2016/0050133 A1 (Singh hereinafter), in view of disclosed prior art Wentink, US 2012/0300684 A1 (Wentink hereinafter), as applied to .
Here is how the references teach the claims.
Regarding claim 12, Singh and Wentink disclose the circuitry for a base station of claim 6. Singh and Wentink do not explicitly disclose wherein the circuitry is configured to determine whether to transmit the message in accordance with the first transmission scheme or the second transmission scheme in dependence on a type of a terminal device to which the message is to be transmitted. In the same field of endeavor (e.g., communication systems) Sohn discloses a method for transmitting a null data packet announcement (NDPA) frame comprising a group ID indicating whether a transmission scheme used to transmit the NDP frame that comprises wherein the circuitry is configured to determine whether to transmit the message in accordance with the first transmission scheme or the second transmission scheme in dependence on a type of a terminal device to which the message is to be transmitted (The AP and the plurality of MU-MIMO paired STAs may have different capabilities. In this case, a supportable bandwidth, modulation coding scheme (MCS), forward error correction (FEC), etc., may vary depending on an STA type, usage, channel environment, etc.; see Shon, paragraph [0006]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Shon regarding transmitting a null data packet announcement (NDPA) frame comprising a group ID indicating whether a transmission scheme used to transmit the NDP frame into the method related to transmitting data using a particular transmission scheme of Singh .

Claims 13-14, 16-17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Singh Ashta et al., US 2016/0050133 A1 (Singh hereinafter), in view of disclosed prior art Wentink, US 2012/0300684 A1 (Wentink hereinafter), as applied to the claims above and further in view of disclosed prior art Yamazaki, US 2015/0215977 A1 (Yamazaki hereinafter).
Here is how the references teach the claims.
Regarding claims 13-14, 16-17 and 23, Singh and Wentink disclose the circuitry for a base station of claim 6. Singh and Wentink do not explicitly disclose the following features.
Regarding Claim 13, wherein the radio interface supports a downlink control channel for conveying control messages from the base station to the one or more terminal devices and a downlink data channel for conveying other messages from the base station to the one or more terminal devices, and wherein the control messages convey information on resource allocations for the other messages on the downlink data channel, and wherein the message comprises a control message transmitted on the downlink control channel.
Regarding Claim 14, wherein the radio interface supports a downlink control channel for conveying control messages from the base station to the one or more terminal devices and a downlink data channel for conveying other messages from the base station to the one or more terminal devices, wherein the control messages convey 
Regarding Claim 16, wherein the identifier comprises a radio network temporary identifier, RNTI.
Regarding Claim 17, wherein the identifier is a common to a plurality of terminal devices.
Regarding Claim 23, wherein the characteristic for the identifier to be selected for a message to be transmitted in accordance with the second transmission scheme is defined in accordance with an operating standard for the wireless telecommunications system.
In the same field of endeavor (e.g., communication system) Yamazaki discloses a method for performing direct radio communications in a frequency band assigned to a mobile communication system that comprises the following features.
Regarding Claim 13, wherein the radio interface supports a downlink control channel for conveying control messages from the base station to the one or more terminal devices (The PDCCH carries a control signal called downlink control information (DCI). The DCI, for example, includes uplink scheduling information, downlink scheduling information, and a TPC bit; see Yamazaki, paragraph [0070]) and a downlink data channel for conveying other messages from the base station to the one or more terminal devices (Between the PHY layer of the UE 100 and the PHY layer of the eNB 200, data is transmitted through the physical channel; see Yamazaki, paragraph [0060]), and wherein the control messages convey information on resource allocations 
Regarding Claim 14, wherein the radio interface supports a downlink control channel for conveying control messages from the base station to the one or more terminal devices (The PDCCH carries a control signal called downlink control information (DCI). The DCI, for example, includes uplink scheduling information, downlink scheduling information, and a TPC bit; see Yamazaki, paragraph [0070]) and a downlink data channel for conveying other messages from the base station to the one or more terminal devices (Between the PHY layer of the UE 100 and the PHY layer of the eNB 200, data is transmitted through the physical channel; see Yamazaki, paragraph [0060]), wherein the control messages convey information on resource allocations for the other messages on the downlink data channel (The MAC layer of the eNB 200 includes a transport format of an uplink and a downlink (a transport block size, a modulation and coding scheme, and the like) and a MAC scheduler for determining a resource block to be assigned; see Yamazaki, paragraph [0061]), and wherein the message comprises one of the other messages transmitted on the downlink data channel (For example, the D2D control signal is at least one of: DCI for D2D that is 
Regarding Claim 16, wherein the identifier comprises a radio network temporary identifier, RNTI (FIG. 10 is a diagram for explaining an assignment pattern of D2D common RNTI; see Yamazaki, paragraph [0021]).
Regarding Claim 17, wherein the identifier is a common to a plurality of terminal devices (The mobile communication system includes a base station that notifies a plurality of user terminals of a D2D common RNTI that is a radio network temporary identifier (RNTI), which is common in the plurality of user terminals, and that is used to collectively transmit, to the plurality of user terminals; see Yamazaki, paragraph [0024]).
Regarding Claim 23, wherein the characteristic for the identifier to be selected for a message to be transmitted in accordance with the second transmission scheme is defined in accordance with an operating standard for the wireless telecommunications system (a description will be provided for an embodiment when the D2D communications is introduced to a cellular mobile communication system (hereinafter, an "LTE system") configured based on the 3GPP standards; see Yamazaki, paragraph [0031]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Yamazaki regarding performing direct radio communications in a frequency band assigned to a mobile communication system into the method related to transmitting data using a particular transmission scheme of Singh and Wentink. The motivation to do so is to .

Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Singh Ashta et al., US 2016/0050133 A1 (Singh hereinafter), in view of disclosed prior art Wentink, US 2012/0300684 A1 (Wentink hereinafter), as applied to the claims above and further in view of disclosed prior art Beckmann et al., US 2003/0035423 A1 (Beckmann hereinafter).
Here is how the references teach the claims.
Regarding claims 15 and 19, Singh and Wentink disclose the circuitry for a base station of claim 6. Singh and Wentink do not explicitly disclose the following features.
Regarding claim 15, wherein the identifier to indicate the terminal device to which the message is addressed is transmitted separately from the message.
Regarding claim 19, wherein the message comprises a multicast message.
In the same field of endeavor (e.g., communication systems) Beckmann discloses a method for transmitting data from a sender to a number of recipients in a system that comprises the following features.
Regarding claim 15, wherein the identifier to indicate the terminal device to which the message is addressed is transmitted separately from the message (Subsequently, the MAC layer reads from the field "UE-ID" the identity of the mobile radio station for which the data packet was intended. The MAC layer compares this identity with the actual identity. If the identities coincide, the data packet is passed via the corresponding logical 
Regarding claim 19, wherein the message comprises a multicast message (The data packets for multicast or enhanced broadcast are transmitted over the already existing transport channel, in particular the transport channel FACH, using a new logical channel; see Beckmann, paragraph [0009]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Beckmann regarding transmitting data from a sender to a number of recipients in a system into the method related to transmitting data using a particular transmission scheme of Singh and Wentink. The motivation to do so is to support a method for transmitting data to a targeted group of recipients without significant administrative effort and with a low transmission bandwidth requirement (see Beckmann, paragraph [0004]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Singh Ashta et al., US 2016/0050133 A1 (Singh hereinafter), in view of disclosed prior art Wentink, US 2012/0300684 A1 (Wentink hereinafter), as applied to the claims above and further in view of disclosed prior art Chan, US 2006/0256768 A1 (Chan hereinafter).
Here is how the references teach the claims.
Regarding claim 18, Singh and Wentink disclose the circuitry for a base station of claim 6. Singh and Wentink do not explicitly disclose wherein the message comprises a broadcast message. In the same field of endeavor (e.g., communication system) Chan 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Chan regarding transmission of data within a communication network into the method related to transmitting data using a particular transmission scheme of Singh and Wentink. The motivation to do so is to support a method for transferring data in a communications network in which plural copies of the data are sent simultaneously over different paths in the network to enhance reliability of data delivery (see Chan, paragraph [0002]).

Examiner’s Note
Following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Han et al., US 2014/0133373 A1: discloses a radio frame structure in a cellular OFDM wireless packet communication system, where uplink/downlink data packet transmission is performed on a subframe- by-subframe basis. A subframe is defined as a predetermined time interval including a plurality of OFDM symbols. 3GPP LTE supports a type-I radio frame structure applicable to FDD (Frequency Division Duplex) and a type-2 radio frame structure applicable to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 02/23/2022